Citation Nr: 1445131	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-34 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a neck mass.

[The issue of entitlement to an effective date prior to June 18, 2002, for the award of service connection for sarcoidosis is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to September 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran has since relocated and jurisdiction over the case was transferred to the Chicago, Illinois, RO. 

In June 2006 and March 2014, the Veteran testified at hearings at the Board's office in Washington, D.C. before two of the undersigned Veterans Law Judges (VLJs).  Transcripts of both hearings have been associated with the record.  VLJs who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2013).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Pursuant to the Court's holding in Arneson, the Board notified the Veteran, by way of an August 2014 letter, of her option of having a third hearing with a VLJ who would be assigned to the panel to decide this appeal.  The letter notified the Veteran that if she did not respond within 30 days, the Board would assume she does not want a third hearing.  The Veteran has not responded to the August 2014 letter.  Therefore, in accordance with Arneson, an additional hearing is not needed.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

A neck mass due to a disease or injury has not been present during the pendency of this claim.


CONCLUSION OF LAW

A neck mass was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in April 2005 and April 2006.  Although the Veteran was not provided complete notice until a time after the initial adjudication of the claim in June 2005, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service private medical records has been completed.  The Veteran has not identified any outstanding records that could be obtained to substantiate her claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.   

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In August 2004, the Veteran filed a statement raising the claim of entitlement to service connection for a neck mass.  In particular, she stated that she experienced asthma episodes during active service and that, following service, X-ray examination revealed a mass on her throat.  The Board has reviewed the evidence of record, however, and finds no evidence of the existence of a neck or throat mass at any time.  

Private medical records following active service show treatment in 2001 related to the Veteran's lungs, but there is no indication of X-ray or any other findings related to a mass on her neck or throat.  On VA examination in June 2003 related to her lung disorder claim, the Veteran did not report a mass on her neck and no such mass was discovered on physical examination.  

The Veteran underwent a VA examination in May 2005 in response to her claim for service connection for a neck mass.  The examiner reported the Veteran felt that at the time she underwent X-rays related to her lung disorder, a mass was found on her neck.  The examiner, however, reviewed the private evidence and determined that there is no mention in the record, during service or after, of any palpable lymph node in the anterior chain on the right side.  In fact, the examiner noted the record generally states there is, in fact, no palpable lymphadenopathy in the neck.  The examiner found it unclear how the Veteran gained the belief that she has a mass in her neck, although she did report she occasionally feels a lump.  At the time of examination, however, the Veteran was asked to find the lump, and she could not.  Physical examination also failed to reveal any palpable lymphadenopathy in any area of the neck.  The examiner concluded that no palpable mass was present in the neck.

At her June 2006 Board hearing, the Veteran again reported that a neck mass was discovered following active service, during treatment at a private hospital.

Additional private records were added to the claims file in 2009.  On examination in May 2009, the physician examined the neck and noted that it was supple, without lesions, bruits, or adenopathy, and that the thyroid was non-enlarged and non-tender.  There was no indication of a neck mass on examination at that time.

The Veteran was again afforded a VA examination in June 2009 in order to determine whether she, in fact, has a mass on her neck.  She again reported to the VA examiner that a mass on her neck was found during examination for sarcoidosis.  She, however, confirmed that it was never diagnosed and never biopsied and that she currently receives no treatment.  She also reported no neck pain.  Physical examination on the day of the 2009 VA examination revealed no masses palpated over the thyroid or parathyroid tissues.  The examiner found this was a normal neck examination without any evidence of neck mass of the thyroid or other soft tissues of the neck.

At the time of the March 2014 Board hearing, the Veteran again stated her belief that a neck mass was discovered at the time of the discovery of sarcoidosis.  She indicated a belief that the neck mass is either related to the sarcoidosis or is a part of sarcoid.  

While the Board understands the Veteran's belief that she has a neck mass which was discovered at the time of her initial treatment for sarcoidosis, the medical evidence of record does not support a finding that any such neck mass exists now or has at any time during the pendency of this claim.  Clinical findings, as well as findings within two VA examination reports, fail to show the existence of a neck mass.  

The Board has also considered the Veteran's statements.  The Board acknowledges that the Veteran is competent to describe her symptoms.  However, there is no indication in the record that the Veteran possesses the expertise required to provide a competent opinion linking the perceived neck mass to a disease or injury.  Significantly, there is no medical evidence supporting a finding that the perceived neck mass is or was due to a disease or injury.  Moreover, the Veteran was unable to demonstrate the existence of the neck mass to a VA examiner, neither VA examiner assessed the Veteran as having a mass in her neck, and there is no other corroborating evidence of the presence of the claimed neck mass during the period of this claim.  Therefore, this claim must be denied.  In reaching this decision the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a neck mass is denied.



_______________________                                        _______________________
      Shane A. Durkin 					         Mark F. Halsey
   Veterans Law Judge,                                                          Veterans Law Judge,
Board of Veterans' Appeals                                            Board of Veterans' Appeals



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


